18‐1238‐cr 
      United States v. Stone 
                                                                                                    
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED  WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
 3    of New York, on the 11th day of April, two thousand nineteen. 
 4     
 5          PRESENT:  PIERRE N. LEVAL, 
 6                           RAYMOND J. LOHIER, JR., 
 7                                       Circuit Judges, 
 8                           LEWIS A. KAPLAN,* 
 9                                       District Judge.   
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          UNITED STATES OF AMERICA, 
12     
13                           Appellee, 
14     
15                    v.                                                         No. 18‐1238‐cr 
16                                                                              
17          RYAN STONE,                       
18                           Defendant‐Appellant. 


      * Judge Lewis A. Kaplan, of the United States District Court for the Southern District of 
      New York, sitting by designation. 
       
 1          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2          FOR APPELLANT:                                            MOIRA L. BUCKLEY, Assistant 
 3                                                                    Federal Defender, for Terence S. 
 4                                                                    Ward, Federal Defender, District 
 5                                                                    of Connecticut, Hartford, CT. 

 6          FOR APPELLEE:                                      NANCY V. GIFFORD, Assistant 
 7                                                             United States Attorney (Marc H. 
 8                                                             Silverman, Assistant United 
 9                                                             States Attorney, on the brief), for 
10                                                             John H. Durham, United States 
11                                                             Attorney for the District of 
12                                                             Connecticut, New Haven, CT. 

13          Appeal from a judgment of the United States District Court for the District of 

14    Connecticut (Vanessa L. Bryant, Judge). 

15          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

16    AND DECREED that the judgment of the District Court is AFFIRMED.   

17          Ryan Stone appeals from a judgment of the District Court (Bryant, J.) 

18    sentencing him principally to a within‐Guidelines sentence of 292 months’ 

19    imprisonment and ten years’ supervised release following his guilty plea to one 

20    count of production of child pornography.    We assume the parties’ familiarity with 

21    the underlying facts and the record of prior proceedings, to which we refer only as 

22    necessary to explain our decision to affirm. 

23          Stone argues that the District Court misconstrued Stone’s statement at 

                                                    2 
 1    sentencing and erroneously found that Stone lacked remorse.    The District Court 

 2    understood Stone’s statement to imply not that Stone lacked remorse but that he 

 3    was more concerned with the impact of his crime on his own life, rather than on his 

 4    victim’s.    The District Court’s understanding reflected a permissible view of the 

 5    record.    See United States v. Proshin, 438 F.3d 235, 238 (2d Cir. 2006).    In any 

 6    event, we note that the District Court ultimately applied a three‐level reduction for 

 7    Stone’s acceptance of responsibility.     

 8          Stone also argues that the District Court erred by considering only whether 

 9    to depart rather than vary downward and by discussing only one of the grounds 

10    for downward variance that he raised.    The District Court did not err.    Although 

11    it did not use the term “variance,” the District Court stated that it had considered 

12    the Section 3553(a) factors on which any variance would be based.    The District 

13    Court also expressly addressed two of the grounds for a variance raised by Stone, 

14    namely, Stone’s troubled childhood and the length of Stone’s previous sentences.   

15    Moreover, district courts are not “required . . . to make specific responses to points 

16    argued by counsel in connection with sentencing,” United States v. Bonilla, 618 F.3d 

17    102, 111 (2d Cir. 2010), especially where, as with the two grounds for downward 



                                                   3 
 1    variance not expressly addressed by the District Court, “[the] argument is not 

 2    raised during a sentencing proceeding,” United States v. Fernandez, 443 F.3d 19, 29 

 3    (2d Cir. 2006), abrogated on other grounds by Rita v. United States, 551 U.S. 338 

 4    (2007).    The District Court here has “satisf[ied] us . . . that it has considered the 

 5    partyʹs arguments and has articulated a reasonable basis for exercising its decision‐

 6    making authority.”    United States v. Kerr, 752 F.3d 206, 223 (2d Cir. 2014) 

 7    (quotation marks omitted). 

 8          Lastly, Stone argues that the sentence was substantively unreasonable.    But 

 9    the District Court’s bottom‐of‐the‐Guidelines sentence was “within the range of 

10    permissible decisions.”    United States v. Cavera, 550 F.3d 180, 191 (2d Cir. 2008).   

11          We have considered Stone’s remaining arguments and conclude that they are 

12    without merit.    For the foregoing reasons, the judgment of the District Court is 

13    AFFIRMED.     

14                                             FOR THE COURT:   
15                                             Catherine O=Hagan Wolfe, Clerk of Court   
16     




                                                  4